Title: Eulalie Cathalan to Thomas Jefferson, 10 August 1819
From: Cathalan, Eulalie
To: Jefferson, Thomas


          
            Monsieur,
             Marseille le 10. aout 1819
          
          Nous avons l’honneur de vous annoncer une perte irreparable que nous venons de faire dans la personne de m. Etienne Cathalan Consul des Etats unis d’Amerique; une mort prematurée a la suite d’une tres courte maladie, vient de nous enlèver, un tendre pere & un Epoux cheri; nous avons besoin des grands Secours du Ciel, pour pouvoir Suporter notre vive, & Juste douleur.
          feu m. Et. Cathalan avoit remis a mr Wm Shaler Consul des etats unis, à alger, lors de Son passage par marseille; des papiers relatifs à des reclamations Sur le gouvernement des Etats Unis.
          nous avons apris que m. Wm Shaler a fait passer ces pièces & Comptes, au département de la marine à Washington, pour y etre verifiées & liquidées.
          nous ésperons, Monsieur, que vous Voudres bien nous continuer Cette bienveillance, dont vous aves honoré le defunt, & dont vous lui avies tant de fois doné des preuves, & ordonner qu’on nous fasse remise des Sommes qui lui reviennent, ou qu’on nous en indique le Remboursement.
          Nous avons l’honneur d’etre avec la plus Respectueuse Consideration,
          
             Monsieur Vos tres humb & Très obeissts Serviteurs
            Les hoirs de feu Etienne CathalanCathalan VE Samatanliquidataire de la succession de son pèrerue de Rome No 63.
          
         
          Editors’ Translation
          
            
              Sir,
               Marseille 10. August 1819
            
            We have the honor of announcing to you an irreparable loss we have recently suffered in the person of Mr. Stephen Cathalan, consul of the United States of America. A premature death, after a very short illness, has just taken from us a tender father and cherished husband. We will need much help from heaven in order to bear our intense and justifiable sorrow.
            The late Mr. Stephen Cathalan had remitted to Mr. William Shaler, consul of the United States at Algiers, when he passed through Marseille, some papers relating to claims against the United States government.
            We have learned that Mr. William Shaler delivered these documents and accounts to the Navy Department in Washington to be verified and settled.
            We hope, Sir, that you will continue to show us the kindness with which you honored the deceased so many times, and order that the sums owed him be delivered to us, or that someone informs us how to be reimbursed.
            We have the honor to be, with the most respectful consideration,
            
              Sir, your very humble and very obedient servants
              The heirs of the late Stephen CathalanCathalan, Widow Samatanliquidator of her father’s estateRue de Rome, No. 63.
            
          
        